On Rehearing
In his brief on application for rehearing counsel has argued that we erred in our original opinion in two aspects.
Counsel’s first argument is that we erred in affirming the judgment from which this appeal is taken in that the record shows that the appellant’s first conviction in the Circuit Court, and. upon which she was sentenced to 180 da.ys in jail, and from which sentence she was paroled after serving 8 days, was void in that the record shows that the appellant was arraigned in the Circuit Court upon an oral complaint. In this connection the judgment entered by the Circuit Court reads in part as follows:
“This the 1st day of April, 1960, came Wm. C. Walker, who prosecutes for the City of Birmingham, and also came the defendant in her own proper person and by attorney, and the defendant being duly arraigned upon the oral Complaint of the City of Birmingham, charging the defendant with the offense designated in the Appeal Bond from the Recorder’s Court of the City of Birmingham,' Alabama, in this cause, for her plea thereto says that she is guilty as charged in said oral Complaint, and on recommendation of City Attorney Walker, the Court assessed a fine of One Hundred ($100.00) dollars and costs against said defendant. It is therefore considered by the Court, and it is the judgment of the Court that said defendant is guilty as charged in said oral Complaint, and that she pay a fine of One Hundred ($100.00) dollars and costs of this cause.”
In appeals from judgments in habeas corpus proceedings we can only look at the record to see whether a judgment exists and have no power to say whether it is right or wrong. It is presumed to be right until it is regularly brought up for revision. Little v. State, 32 Ala.App. 662, 29 So.2d 427; State v. Ham, 24 Ala.App. 147, 133 So. 60; Tanner v. State, 23 Ala.App. 61, 121 So.2d 424.
Furthermore, while one on trial from recorder’s court for the violation of a municipal ordinance is entitled to be apprised of the nature and cause of the prosecution against him by a written complaint, if an accused is arraigned and tried in such court without a written complaint, the judgment entered pursuant to such proceedings is not void for want of jurisdiction. If a defendant proceeds to trial in such court without demanding such complaint, he is deemed to have waived the right, and later .on appeal he cannot for the first time avail •of it. In order to abate the proceedings in the appellate court because of lack of an affidavit before the recorder, the transcript must affirmatively show that objection to trial without a written complaint was seasonably interposed when the accused was arraigned and tried in the recorder’s court. To authorize dismissal of the proceedings in the appellate court it must affirmatively appear that the judgment of the lower court was void for lack of jurisdiction. Chaney v. City of Birmingham, 32 Ala.App. 4, 21 So.2d 268, and innumerable authorities cited therein.
Not only does the record' fail to show affirmatively that this appellant filed any objections to being put to trial without the written complaint, but on the other hand it affirmatively shows that the appellant pled guilty in the Circuit Court on her appeal from her conviction in the Recorder’s Court. This of course was a waiver of any right she had to demand a written complaint.
No merit attaches to appellant’s first contention.
*212Counsel for appellant further contends that affirmance of the judgment below was erroneous in that counsel asserts that Section 1091 of the General Code of Birmingham 1940, providing among other things that upon revocation of a parole granted a city convict, “the time during which such convict shall have been at liberty under such parole shall not be computed in determining the date of expiration of such sentence” is void as being contrary to State policy evidenced by the State Pardon and Parole law.
This contention is likewise without merit in that the said ordinance is in full accord with the State policy as enunciated in Section 599, Tit. 37, Code of Alabama 1940, which provides, among other things, that a parole violator “shall be required to carry out the sentence of the recorder or the court as though no parole had been granted him, notwithstanding his sentence would have ended but for the suspension thereof by the parole.” This code section or its progenitors has been in our Code or Acts since 1935. See Gen. Acts of Alabama, 1935, p. 1109.
Clearly it was the intention of the Legislature to provide a different method for governing the parole of city convicts from those methods pertaining to State convicts, and Sec. 1091 supra, is in accord with the State policy enunciated in Sec. 599, supra.
Futhermore, in the habeas corpus proceedings below, and in appellant’s brief on original submission in this Court, the sole question presented was whether or not a city convict is deemed to have been serving his sentence while on parole.
In Ex parte Washington, 13 Ala.App. 609, 68 So. 686, we find the following:
“If the ordinance was void, there are authorities which hold that petitioner could get the benefits of its invalidity, even on habeas corpus (15 Am. & Eng. Ency. Law (2nd Ed.) 169 — 7; Ex parte Cowert, 92 Ala. 94, 9 So. 225; Ex parte Sikes, 102 Ala. 173, 15 So. 522, 24 L.R.A. 774), provided her petition was so framed as to raise that point, though we have held, following later rulings of our Supreme Court, that its invalidity could not be raised by habeas corpus (Ex parte Lane, 12 Ala.App. 232, 67 So. 727). Whether it could, or whether it could not, the petition is not so framed as to present the point, as the allegations of the petition are such that petitioner is by them confined on this appeal to the one ground, which we have first considered, since that ground, and none other, is specified in the petition as the reason for alleging that the judgment under which petitioner was held was void. We are not at liberty to consider a question that was not raised below.”
All of the above necessitates a conclusion that no merit can attach to appellant’s second contention.
Application overruled.